

EXHIBIT 10.1


COVID-19 EMPLOYMENT LETTER AGREEMENT




This COVID-19 EMPLOYMENT LETTER AGREEMENT (this “Agreement”), dated as of
April ____, 2020, is entered into by and between LENDINGCLUB CORPORATION, a
Delaware corporation (the “Company”) and [NAME] (“Executive”) and regards and
amends certain terms of Executive’s employment with the Company.


Recitals


A.        Executive’s employment with the Company is evidenced by an employment
agreement dated [__________] (together with any amendments thereto, the
“Employment Agreement”).


B.        On April 20, 2020, the Company’s Board of Directors (the “Board”)
approved a restructuring plan to address the impact of COVID-19 on the Company’s
business (the “Plan”).


C.        Capitalized terms used but not otherwise defined in this Agreement
shall have the meanings set forth in the Employment Agreement.


Agreement


NOW THEREFORE, in connection with the Plan and in consideration of the foregoing
premises and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
agree to and acknowledge the following:


1.
Effective as of May 1, 2020, and until such time as the Board or the
Compensation Committee of the Board determines but no later than through
December 31, 2020, Executive’s Base Salary shall be amended and reduced from
$[_________] to

$[_________] (the “Salary Reduction”).


2.
The Salary Reduction shall not constitute Good Reason or give Executive right to
any other claim or benefit under the Employment Agreement.



3.
This Agreement may be executed in counterparts, each of which when signed by the
Company or Executive will be deemed an original and all of which together will
be deemed the same agreement.



4.
This Agreement contains the entire understanding and agreement of the Company
and Executive concerning the subject matter herein, and supersedes any other
agreements or understandings, written or oral, between the parties with respect
thereto.



5.
This Agreement and the rights of all persons claiming hereunder will be
construed and interpreted in accordance with the laws of the State of California
without giving effect to the conflict of law principles thereof.





*******





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
LENDINGCLUB CORPORATION
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
Executive
 
 
[Name]
 






